Name: 88/184/EEC: Commission Decision of 15 February 1988 authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  animal product;  means of agricultural production
 Date Published: 1988-03-29

 Avis juridique important|31988D018488/184/EEC: Commission Decision of 15 February 1988 authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) Official Journal L 083 , 29/03/1988 P. 0040 - 0041COMMISSION DECISION of 15 February 1988 authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) (88/184/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the Government of Belgium has requested the Commission to authorize a method for grading pig carcases and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading method are fulfilled; Whereas no modification of the apparatus or grading method may be authorized except by means of a new Commission Decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Use of the apparatus termed ´Schlachtkoerperklassifizierungsgeraet (SKG II)' is hereby authorized as the sole method for grading pig carcases in Belgium, details of which are given in the Annex hereto. Article 2 Modifications of the apparatus or of the assessment method shall not be authorized. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. ANNEX Method for grading pig carcases in Belgium 1. Grading of pig carcases is carried out by means of the apparatus termed ´Schlachtkoerperklassifizierungsgeraet (SKG II)'. 2. The apparatus shall be equipped with electro-pneumatic calipers having a maximum pressure of three bars, an electro-mechanical angle-meter and a manually operated meter for electro-mechanical measuring of the fat by means of a potentiometer. The results of the measurements shall be converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: y = 55,69 - 0,4652x1 + 0,1210x2 - 0,0896x3 - 1,0929x4 - 0,0211x5 where y = the estimated percentage of lean meat in the carcase, x1 = the thickness of fat (including rind) in millimetres, covering the lumbar muscle (M. glutaeus medius), measured at its thinnest point, x2 = the width of the leg in millimetres, measured at its thickest point, x3 = the width of the half-carcase at the flank in millimetres, measured at its narrowest point, x4 = the coefficient x2 x3 , x5 = the angle of the leg in degrees, measured against the horizontal line. The formula shall be valid for carcases weighing between 50 and 110 kilograms.